On May 25, 1915, an opinion was handed down in this case reversing and remanding the same for a new trial. The reason for such order was error in the instruction of the court to the jury *Page 441 
which permitted the plaintiff to recover for mental anguish not connected with some physical injury sustained by him. The evidence showed that the plaintiff below paid the railroad company $75 for a special train from Madill to Ardmore, and his right to recover the sum was not seriously contested. In fact, his right to recover the $75 paid for the train, under the circumstances disclosed by the evidence, was clear. The defendant in error has now filed his petition for rehearing, in which he offers to remit all claim for damages, except the sum of $75 paid for the special train and interest thereon from the date of its payment. Upon this offer, on authority of Ayers v.Coon, 45 Okla. 706, 146 P. 707, and cases therein cited, the defendant in error is entitled to have the order reversing and remanding vacated, and the judgment appealed from modified and affirmed. We, therefore, recommend that the order reversing and remanding this cause be vacated, and that the judgment appealed from be modified and affirmed for the sum of $75 and 6 per cent per annum interest from the 9th day of December, 1907.
By the Court: It is so ordered. *Page 442